84910: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25201: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84910


Short Caption:KESHAVA-PRASAD, M.D. VS. DIST. CT. (WATTS)Court:Supreme Court


Related Case(s):85096


Lower Court Case(s):Clark Co. - Eighth Judicial District - A838308Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerH. Keshava Prasad, M.D., PLLCShady Sirsy
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerHolavanahalli Keshava-Prasad, M.D.Shady Sirsy
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestAbdul TariqJohn H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Michael D. Navratil
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestAli Haq, M.D.Sean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestAmir Qureshi, M.D.Patricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Laura Lucero
							(Collinson, Daehnke, Inlow & Greco)
						


Real Party in InterestCharles Kim DanishSean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestLashawanda WattsJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Dillon G. Coil
							(Greenman Goldberg Raby & Martinez)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						Gabriel A. Martinez
							(Greenman Goldberg Raby & Martinez)
						Taylor J. Smith
							(Greenman Goldberg Raby & Martinez)
						


Real Party in InterestNeurology Clinics of Nevada LLCJohn H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Michael D. Navratil
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestPlatinum Hospitalists, LLPSean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestRoe Ali Haq, M.D.Sean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestRoe Amir Qureshi, M.D.Patricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Laura Lucero
							(Collinson, Daehnke, Inlow & Greco)
						


Real Party in InterestValley Health System, LLCTyson J. Dobbs
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Trent L. Earl
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Kenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/22/2022Filing FeePetition Filing Fee Paid. $250.00 from S. Brent Vogel.  E-Payment Ref. no. 22062019861078. (SC)


06/22/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-19795




06/22/2022AppendixFiled Appendix to Petition for Writ. (SC)22-19796




07/29/2022Notice/IncomingFiled Real Party in Interest Valley Health System, LLC d/b/a Desert Springs Hospital Medical Center's Joinder to Holavanahalli Keshava-Prasad, M.D. and H. Keshava Prasad, M.D., PLLC's Petition for Writ of Mandamus. (SC)22-23896




08/11/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[We deny as moot Valley Health System, LLC dba Desert Springs Hospital Medical Center's July 29, 2022, motion for joinder to the writ petition.  The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/AS/MG  (SC)22-25201





Combined Case View